                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     Case No.: 5:12-cv-729-D

 TERESA M. SPEAKS, TOBY SPEAKS,                  )
 STANLEY SMITH, EDDIE BROWN,                     )
 ROBERTPOINDEXTER,MIKE                           )
 MITCHELL, ROY L. COOK, ALEX                     )
 SHUGART, H. RANDLE WOOD, ROBIN                  )
 ROGERS and DANIEL LEE NELSON,                   )
                                                 )
                Plaintiff,                       )
                                                 )
                                                                        ORDER
 V.                                              )
                                                 )
 U.S. TOBACCO COOPERATIVE INC.                   )
                                                 )
                Defendant.                       )



       The court hereby GRANTS the parties' joint motion for approval to provide notice to the

formerly-certified class of the reversal of the settlement [D.E.310, the "Motion"]. The parties shall

update the language on the website www.FlueCuredTobaccoSettlement.com with the proposed

language contained in the Motion. See Mot. at 2-3.

       SO ORDERED. This IS day of~2019.




                                                      United States District Judge
